DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Preliminary Amendment filed on May 25, 2022. Claims 21-28 are pending. Claims 1-20 are cancelled. Claims 21-28 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2022 is being considered by the examiner.

Specification
The use of the term ‘Google+’ and ‘Linkedin’ (in para 45 of the instant
specification), which is a trade name or a mark used in commerce, has been noted in
this application. The term should be accompanied by the generic terminology;
furthermore the term should be capitalized wherever it appears or, where appropriate,
include a proper symbol indicating use in commerce such as ™, ©" | or ® following the
term.
	Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 27 and 28 are objected to because of the following informalities:  ‘..a new content changes to the web page is available’ in lines 10-11 and 12 of the respective claims is grammatically incorrect- Examiner suggests rephrasing the limitation to read ‘..a new content on the web page is available’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the content changes of the web page has been modified" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will assume that the limitation reads “..the content of the webpage has been modified”.
Claim 27 recites the limitation "the processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will assume that the limitation reads “a processor”.
Claims 22-26 depending from claim 21 are also rejected by virtue of their dependencies. 
Due to the 35 USC 112 rejections, the claims have been examined as best understood by the Examiner. 

Allowable Subject Matter
Claims 21-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claim 21, the primary reason for the indication of allowable subject matter is the identifying, by the processor, whether the web page comprises a pattern of content being a first static type or a second non-static type; in response to a determination that the web page is the pattern of content of the first static type, causing the processor to refrain from fetching the static content until the processor determines that a new content to the web page is available; and setting, by the processor, the schedule according to a type of the web page, the type being the first static type or the second non-static type, in combination with all claimed limitations, which are not taught by the prior art. 

The closest prior art Tuttle et al (US 8,954,416) discloses an application crawler that assembles and dynamically instantiates all components of a web page [Abstract]. It also discloses that the crawler is capable of crawling functioning applications or instantiated applications that result when files or pages are executed on the web as well as un-instantiated or static documents [col. 1, line 60-col. 2, line 17]. It also discloses pausing the crawling of an object model for an identified period of time and continuing to crawl the object model after the identified period of time has elapsed [col. 4, lines 45-64]. However, Tuttle does not teach pausing the crawling of the static content until the processor determines that a new content to the web page is available, in response to a determination that the web page is the pattern of content of the first static type; and setting the crawling schedule according to a type of the web page, the type being the first static type or the second non-static type, as claimed. 

The closest prior art Paduroiu (WO 2012/142092) discloses configuring a web crawler by specifying one or more thread throttling rules, wherein the throttling includes a page pause time control that can be shortened for infrequently accessed websites and is a time delay between the end of the processing time for fetching a page and the beginning of the processing time for fetching the next page [para 35]. However, Paduroiu does not teach that the fetch time delay is performed in response to a determination that the content of the webpage has been modified, nor does it teach an identification of a pattern of content within the webpages as being of a first static type or a second non-static type, or setting the crawler schedule according to a type of the web page, the type being the first static type or the second non-static type, as claimed. 

The closest prior art, Wang et al (US Patent 10,885,190), discloses extracting content from MDN web pages by a static crawler that is executed continuously, visiting new webpages as such web pages are located and revisiting known existing pages on a schedule that can be determined by the changefulness and rank of the webpages [col. 5, lines 15-25]. However, Wang does not disclose an identification of a pattern of content within the webpages as being of a first static type or a second non-static type, nor does it disclose specifically refraining from fetching the static content until a determination that the content of the webpage has been modified or setting the crawler schedule according to a type of the web page, the type being the first static type or the second non-static type, as claimed.  
	Claims 22-26 are also allowable by virtue of their dependencies upon claim 21. 

Referring to claims 27 and 28, the primary reason for the indication of allowable subject matter is the identifying whether the web page comprises a pattern of content being a first static type or a second non-static type; in response to a determination that the web page is the pattern of content of the first static type, causing to refrain from fetching the static content until the processor determines that a new content on the web page is available; and setting, by the processor, the schedule according to a type of the web page, the type being the first static type or the second non-static type, in combination with all claimed limitations, which are not taught by the prior art. 

The closest prior art Tuttle et al (US 8,954,416) discloses an application crawler that assembles and dynamically instantiates all components of a web page [Abstract]. It also discloses that the crawler is capable of crawling functioning applications or instantiated applications that result when files or pages are executed on the web as well as un-instantiated or static documents [col. 1, line 60-col. 2, line 17]. It also discloses pausing the crawling of an object model for an identified period of time and continuing to crawl the object model after the identified period of time has elapsed [col. 4, lines 45-64]. However, Tuttle does not teach pausing the crawling of the static content until the processor determines that new content on the web page is available, in response to a determination that the web page is the pattern of content of the first static type; and setting the crawling schedule according to a type of the web page, the type being the first static type or the second non-static type, as claimed. 

The closest prior art Paduroiu (WO 2012/142092) discloses configuring a web crawler by specifying one or more thread throttling rules, wherein the throttling includes a page pause time control that can be shortened for infrequently accessed websites and is a time delay between the end of the processing time for fetching a page and the beginning of the processing time for fetching the next page [para 35]. However, Paduroiu does not teach that the fetch time delay is performed in response to a determination that new content on the webpage is available, nor does it teach an identification of a pattern of content within the webpages as being of a first static type or a second non-static type, or setting the crawler schedule according to a type of the web page, the type being the first static type or the second non-static type, as claimed. 

The closest prior art, Wang et al (US Patent 10,885,190), discloses extracting content from MDN web pages by a static crawler that is executed continuously, visiting new webpages as such web pages are located and revisiting known existing pages on a schedule that can be determined by the changefulness and rank of the webpages [col. 5, lines 15-25]. However, Wang does not disclose an identification of a pattern of content within the webpages as being of a first static type or a second non-static type, nor does it disclose specifically refraining from fetching the static content until a determination that new content on the webpage is available or setting the crawler schedule according to a type of the web page, the type being the first static type or the second non-static type, as claimed.  
It is for these reasons that the aforenoted claims define over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167